 



Frankly Inc.

Strategic Transaction Retention Plan

 

Purpose The purposes of the Frankly Inc. (the “Company”) Strategic Transaction
Retention Plan (the “Plan”) are to induce selected key contributors to remain
employed with the Company, or an acquirer of the Company in a Strategic
Transaction (as defined herein), and to remain actively engaged in the Company’s
business, and to enhance the Company’s value by providing participants incentive
benefits to help assure the success of a Strategic Transaction concerning the
Company.     Retention Bonus The undersigned participant (“Participant”) will be
eligible to receive an award in the amount of fifty-four percent (54%) of your
current base salary (the “Retention Bonus”) in the event that you remain
employed by the Company subsidiary with whom you are currently employed through
February 15, 2018. The Retention Bonus amount will be increased by nineteen
percent (19%) of your base salary in the event that the Company enters a
definitive binding agreement for a “Strategic Transaction” by February 15, 2018
and such transaction closes by February 15, 2018. The Retention Bonus amount
will be further increased by an additional twenty-seven percent (27%) of your
base salary in the event that the Company achieves internal performance goals in
the following areas for the last four months of 2017, subject to final approval
by the Board of Directors of the Company:

 

Performance Goal   Criteria   Target
Weighting Revenue   As measured against budget and/or stated Board objectives.  
30%           EBITDA   As measured against budget and/or stated Board
objectives.   30%           New Client Acquisition   Winning new large clients
with significant revenue potential (i.e., Fox, CBS, Univision)   30%          
Client Retention   As determined by the retention of Frankly’s current clients
and recurring revenue   10%

 

Strategic Transaction As used herein, Strategic Transaction means: (a) a
third-party equity investment in Company in which the Company receives at least
US$5 million, (b) the merger with or acquisition by a third-party of equity
interests of the Company representing 50% or more of the equity value of the
Company (measured as of immediately prior to the closing of such transaction),
or (c) The acquisition by a third-party of all or substantially all of the
Company’s assets. Transactions falling under sections (b) or (c) above are also
referred to herein as a “Change of Control.”

 

  1 

 



 

  Notwithstanding the foregoing, a Change of Control hereunder shall not be
deemed to occur unless such transaction also qualifies as an event under
Treasury Regulation Section 1.409A-3(i)(5)(v) (change in the ownership of a
corporation) or Treasury Regulation Section 1.409A-3(i)(5)(vii) (change in the
ownership of a substantial portion of a corporation’s assets).     Retention
Bonus – Form and Timing of Payments The Retention Bonus will be payable in a
combination of cash and/or Company RSUs to be determined by Company in its sole
discretion, with a target payout consisting of: zero-quarters (0/4) in cash and
four-quarters (4/4) in Restricted Stock Units in Company (“RSUs”). The full
amount of the cash component of the Retention Bonus will be paid on February 15,
2018, provided you have not terminated your employment with Company by that
date. All of the RSUs component of the Retention Bonus will vest, on February
15, 2018. In the event of a Change of Control, the Company, in its discretion,
may accelerate the vesting and/or payout date for all or a portion of your
Retention Bonus. Note: The allocation targets identified above for the cash/RSUs
composition of your Retention Bonus are not guaranteed, and the Company in its
discretion will determine the final allocation on or before the payout date
based on circumstances at that time. To the extent that your Retention Bonus
includes RSUs, in the computation of your Retention Bonus, each such RSU will be
valued at CAD$2.52. Notwithstanding anything to the contrary herein, no portion
of the Retention Bonus will vest or be payable if, prior to February 15, 2018,
you terminate your employment with the Company subsidiary that employs you, or
such entity terminates your employment for “Cause,” as defined in the Frankly
Inc. Amended and Restated Equity Incentive Plan.     Withholding Taxes All cash
payments under the Plan will be reduced as necessary to pay withholding and
payroll taxes and other deductions required by law. Participants are solely
responsible for payment of all applicable income and other applicable taxes due
in connection with the receipt and/or vesting of RSUs.     Section 409A

It is intended that awards under the Plan satisfy, to the greatest extent
possible, the exemption from the application of Section 409A of the Code (and
any state law of similar effect) provided under Treasury Regulation Section
1.409A-1(b)(4) (as a “short-term deferral”). To the extent not so exempt, it is
intended that awards under the Plan comply with Treasury Regulation Section
1.409A-3(i)(5)(iv)(A) (applicable to “transaction-based compensation”), which
may entail a six-month deferral on payment for “specified employees” if the
acquirer is a public entity and the payment results from a separation of service
following the change of control.

 

Notwithstanding the foregoing, in no event will Company or any successor be
responsible for or have any obligation to reimburse a Participant for any taxes
that may be imposed on a Participant under Section 409A of the Code or similar
taxes imposed by state law.



 



  2 

 

 



Source of Payments Company will make all cash payments under the Plan from its
general assets. Company’s obligations under the Plan are unfunded and unsecured,
and Participants have no rights other than those of general creditors.     No
Assignment of Bonuses

Retention Bonuses under the Plan are not assignable or transferable by
Participants before they are paid. Retention Bonuses will be paid only to the
Participants who are entitled to receive them under the Plan.

 

Moreover, this Plan will be paid in lieu of any potential annual discretionary
bonuses for services rendered in 2017, and will not be additive to any other
potential discretionary bonuses Participants may have been eligible in their
employment contracts.

    Employment at Will Unless otherwise specified in a written employment
agreement between a Participant and Company (or any subsidiary or successor),
employment with the Company (or any subsidiary or successor) is for no specific
period of time. Participation in the Plan does not confer any right to continued
employment with the Company (or any subsidiary or successor).     Administration
The Plan will be interpreted and administered by the Company. The determinations
of the Company with regard to the Plan will be final and binding on all
Participants.     Amendment Prior to the closing of a Strategic Transaction, the
Plan may be amended in Company’s discretion, including any amendments deemed
advisable in order to avoid adverse tax consequences for one or more
Participants imposed by Section 409A(a)(1) of the Code (or similar taxes imposed
by state law).     Notices Any notice or document required to be given under the
Plan shall be considered to be given if actually delivered or mailed by
certified mail, postage prepaid, if to Company, to 27-01 Queens Plaza North,
Suite 502, Long Island City, NY 11101, Attention: Chief Financial Officer or, if
to a Participant, at the last address of such Participant filed with Company.  
  Governing Law ANY ACTION RELATING TO THIS PLAN SHALL BE GOVERNED BY THE
APPLICABLE FEDERAL LAW AND THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.     Severability If any
provision of this Plan is or becomes or is deemed to be invalid, illegal or
unenforceable in any jurisdiction or as to any individual Participant, or would
disqualify this Plan under any law deemed applicable by the Company, such
provision shall be construed or deemed amended to conform to applicable law, or
if it cannot be construed or deemed amended without, in the sole determination
of the Company, materially altering the intent of this Plan, such provision
shall be stricken as to such jurisdiction or Participant and the remainder of
this Plan shall remain in full force and effect.

 



  3 

 

 

Prerequisite for Payment The Bonus will not be paid to a Participant unless the
Participant executes a general release of all claims (in a form prescribed by
Company) he or she may have against the Company or persons affiliated with the
Company. The release must be effective and irrevocable as of February 15, 2018
or such other date prescribed by Company (the “Release Deadline”). If a
Participant has not executed a release by the Release Deadline or revokes his or
her release, the Participant will not be entitled to any benefits under the
Plan. To the extent applicable, the effectiveness of the Plan will be subject to
any required shareholder, exchange or other regulatory approval.    
Confidentiality Participant agrees to keep the contents and terms of this Plan
confidential. Any unapproved sharing of the contents and terms of the Plan with
other parties may result in the revocation of Participant’s award hereunder at
Company’s sole discretion.

 

Dated as of November 3, 2017

 

Accepted and Agreed:

 

Participant       /s/ Steve Chung   Steve Chung  

 

  4 

 

